DETAILED ACTION
This action is pursuant to the claims filed on 07/12/2021. Claims 1-10 are pending. A final action on the merits of claims 1-10 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112(b) rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. PGPub No. 2008/0139953) in view of Yang (U.S. PGPub No. 2013/0317333), and in further view of Menon (U.S. PGPub No. 2004/0082843).
Regarding claim 1, Baker teaches an ambulatory monitor (Fig 1 physiological monitor 100) comprising: a biocompatible layer configured to be coupled with a user's skin having an outer perimeter (Fig 2, flexible printed circuit layer 101 having an outer perimeter); a first electrode coupled with the biocompatible layer (Fig 4a conductive surface 404 of circuit layer 101) a second electrode coupled with the biocompatible layer (Fig 4a conductive surface 404 of circuit layer 101); an adhesive layer at a skin-side surface of the biocompatible layer and configured to adhere the biocompatible layer to the user's skin and having a first opening aligned with the first electrode and a second opening aligned with the second electrode (Fig ; the adhesive layer having: a non-conductive adhesive region (Fig 2 [0046], adhesive member 105 is insulating); a conductive material (Fig 2, electrode gels 103) having (a) a first portion in the first electrode aperture and the first opening to electrically couple the first electrode to the user’s skin (Fig 2, electrode gels 103 in first and second openings of adhesive member 105 to electrically connect conductive surfaces 404 of layer 101 to skin) and (b) a second portion in the second electrode aperture and the second opening to electrically couple the second electrode aperture and the second opening to electrically couple the second electrode to the user’s skin (Fig 2, electrode gels 103 in first and second openings of adhesive member 105 to electrically connect conductive surfaces 404 of layer 101 to skin); and a physiological data recording module electrically coupled to the first and second electrodes and configured to store physiological data of the user generated from an electrical signal from the first and second electrodes (Fig 1 and [0098]; computation module 102 can store data in the event that no uplink is possible to external computing system).
Baker fails to explicitly teach the biocompatible layer having a first electrode aperture laterally within the outer perimeter and a second electrode aperture laterally within the outer perimeter such that the first and second electrodes are aligned with the first and second apertures.
In related prior art, Yang teaches a similar ambulatory physiological monitor wherein a similar biocompatible layer configured to be coupled with a user's skin having an outer perimeter (Fig 3, flexible PCB layer 306), the biocompatible layer having a first electrode aperture laterally within the outer perimeter and a second electrode aperture laterally within the outer perimeter such that the first and second electrodes are aligned with the first and second apertures (Fig 3, flexible PCB layer 306 with apertures aligning with . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biocompatible layer of Baker in view of Yang to incorporate the biocompatible layer comprising a first and second electrode aperture such that the first and second electrodes align with the apertures of the biocompatible layer. Doing so would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known biocompatible layer (Baker, electrodes 404 integrated with flexible printed layer 101) for another well-known biocompatible layer (Yang, electrodes 310 aligned within apertures of flexible PCB layer 306) to yield the predictable result of providing a biocompatible layer with electrical and physical connection to electrodes.
Baker fails to teach the adhesive layer having a first conductive adhesive region comprising a conductive adhesive extending to a first portion of the outer perimeter of the biocompatible layer; a second conductive adhesive region comprising a conductive adhesive extending to a second portion of the outer perimeter of the biocompatible layer, such that the non-conductive adhesive region electrically insulates the first conductive adhesive region from the second conductive adhesive region; wherein the first and second conductive adhesive region are electrically coupled to the conductive material.
In related prior art, Menon teaches a similar device for collecting physiological signals (Fig 3, diagnostic electrode array) comprising a similar adhesive layer having a first conductive adhesive region (Figs 1-3 and [0029], conductive adhesive field 15, specifically the bottom left conductive adhesive field 15 where the reference character 15 is provided in Fig 3) comprising a conductive adhesive extending to a first portion of the outer perimeter of the biocompatible layer (Figs 1-3 conductive adhesive field 15 extends to outer perimeter of backing layer 12/sheet 30); a second conductive adhesive region comprising a conductive adhesive extending to a second portion of the outer perimeter of the biocompatible layer (Fig 3,  conductive adhesive field 15 of bottom right electrode of the electrodes 10 contacts second portion of outer perimeter of backing layer 12/sheet 30), such that the non-conductive adhesive region electrically insulates the first conductive adhesive region from the second conductive adhesive region; wherein the first and second conductive adhesive region are electrically coupled to the conductive material (Fig 3 and [0029 and 0035], nonconductive adhesive fields 17 identified by reference character 36 insulate conductive fields 15 from one another). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Baker in view of Yang and Menon to incorporate the adhesive layer of Menon comprising conductive adhesive regions having respective openings aligned with corresponding first and second electrodes and apertures, and insulated between the non-conductive adhesive region to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art to yield the expected advantage of increasing conductive signal acquisition from a user’s skin with the conductive adhesive regions while the non-conductive adhesive region insulates the conductive regions and maintains adhesive contact of the device to the skin ([0032] disclosing advantages of non-conductive adhesive region). 
Regarding claim 3, Baker further teaches wherein: the biocompatible layer has an upper surface opposite to the skin-side surface (Fig 2 circuit board layer 101 has skinside and upper surfaces); the adhesive layer covers substantially all of the skin-side surface (Fig 2 adhesive layer 105 covers substantially all of layer 101).
Baker fails to explicitly teach wherein the first conductive adhesive region completely surrounds the first electrode aperture; and the second conductive adhesive region completely surrounds the second electrode aperture.
As stated above, Yang teaches a similar ambulatory physiological monitor wherein a similar biocompatible layer configured to be coupled with a user's skin having an outer perimeter (Fig 3, flexible PCB layer 306), the biocompatible layer having a first electrode aperture laterally within the outer perimeter and a second electrode aperture laterally within the outer perimeter such that the first and second electrodes are aligned with the first and second apertures (Fig 3, flexible PCB layer 306 with apertures aligning with electrodes 310).
As stated above, Menon teaches a similar device for collecting physiological signals (Fig 3, diagnostic electrode array) comprising a similar adhesive layer having a first conductive adhesive region (Figs 1-3 and [0029], conductive adhesive field 15, specifically the bottom left conductive adhesive field 15 where the reference character 15 is provided in Fig 3) comprising a conductive adhesive extending to a first portion of the outer perimeter of the biocompatible layer (Figs 1-3 conductive adhesive field 15 extends to outer perimeter of backing layer 12/sheet 30); a second conductive adhesive region comprising a conductive adhesive extending to a second portion of the outer perimeter of the biocompatible layer (Fig 3,  conductive adhesive field 15 of bottom right electrode of the electrodes 10 contacts second portion of outer perimeter of backing layer 12/sheet 30), such that the non-conductive adhesive region electrically insulates the first conductive adhesive region from the second conductive adhesive region; wherein the first and second conductive adhesive region are electrically coupled to the conductive material (Fig 3 and [0029 and 0035], nonconductive adhesive fields 17 identified by . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Baker in view of Yang and Menon to incorporate the biocompatible layer comprising a first and second electrode aperture such that the first and second electrodes align with the apertures of the biocompatible layer and to incorporate the conductive adhesive regions of Menon corresponding to the first and second electrodes and apertures and completely surrounding the first and second electrode apertures to arrive at the device of claim 3. Providing the first and second electrode apertures of the biocompatible layer would have been obvious to one of ordinary skill in the art as a simple substitution of one well-known biocompatible layer (Baker, electrodes 404 integrated with flexible printed layer 101) for another well-known biocompatible layer (Yang, electrodes 310 aligned within apertures of flexible PCB layer 306) to yield the predictable result of providing a biocompatible layer with electrical and physical connection to electrodes. Providing the conductive adhesive regions surrounding the apertures would be obvious to one of ordinary skill in the art to yield the expected advantage of increasing conductive signal acquisition from a user’s skin with the conductive adhesive regions while the non-conductive adhesive region insulates the conductive regions and maintains adhesive contact of the device to the skin ([0032] disclosing advantages of non-conductive adhesive region).
Regarding claim 7, in view of the combination of claim 1, Baker further teaches wherein the physiological data recording module comprises a housing having a lower surface (Fig 3 base 203 of module 102), a first electrical contact protruding beyond the housing, and a second electrical contact protruding beyond the housing (Fig 3 first and second contacts of electrical plug 302 protrudes from base 203).
Regarding claim 9, in view of the combination of claim 1, Baker further teaches a first electrical trace formed on an upper layer assembly and electrically connecting the first electrode with a first electrical contact (Fig 4a trace 412 on upper layer of circuit board 101 connecting electrode 404 to electrical contact 408 to connect to electrical plug 302; upper layer of layer 101 interpreted as upper layer assembly given the structures assembled on said surface as shown in fig 4c); and a second electrical trace formed on the upper layer assembly and electrically connecting the second electrode with a second electrical contact (Fig 4a trace 412 connecting electrode 404 to electrical contact 409).
Regarding claim 10, in view of the combination of claim 1, Baker further teaches wherein the user can demount the physiological data recording module by hand ([0045]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Yang and Menon as applied to claim 1, and in further view of Rowe (U.S. PGPub No. 2009/0227857).
Regarding claim 2, the Baker/Yang/Menon combination teaches the device of claim 1 as stated above.
Baker fails to teach wherein the non-conductive adhesive comprises a solvent acrylic adhesive.
In related prior art, Rowe teaches a similar non-conductive adhesive for adhering an electrode device to a user comprising a solvent acrylic adhesive (Fig 3 and [0042] acrylic adhesive 110). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-conductive adhesive of Baker in view of Yang, Menon, and Rowe to incorporate the solvent acrylic adhesive taught by Rowe to arrive at the device of claim 2. Doing so would be a simple substitution of one well-.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Yang and Menon as applied to claim 1, and in further view of Bishay (U.S. Patent 9,545,204).
Regarding claims 4-5, Baker teaches the device of claim 1 as stated above and further teaches an upper layer (Fig 4c resistive traces 412) overlying the biocompatible layer (Fig 4c substrate 406); a first electrical contact electrically connected with the first electrode (Fig 4a contact 408 connected to conductive surface 404); a second electrical contact electrically connected with the second electrode (Fig 4a contact 409 connected to conductive surface 404); and wherein: the physiological data recording module includes a module first electrical contact and a second electrical contact (Fig 3 and [0048] sockets 303 forms electrical connection with pads (408/409) of contacts of upper layer ); and the physiological data recording module is detachably mountable to electrically couple the module first electrical contact with the first electrical contact and the module second electrical contact with the second electrical contact ([0045] module 102 is detachable to couple and decouple module contacts 303 with contacts 408/409).
Baker fails to teach an upper layer overlying the biocompatible layer, a conductive adhesive interfaced with the first electrical contact; and a conductive adhesive interfaced with the second electrical contact.
In related prior art, Bishay teaches a similar device (Fig 3) comprising an upper layer (Fig 7 flexible circuit layer 47) overlying a similar biocompatible layer (biocompatible  wherein: the upper layer comprises an upper layer surrounding portion to which each of the first and second electrodes is mounted (Fig 7 portion of flexible pcb 47 surrounding electrodes 38, 39 shown in Fig 5), an upper layer first tab portion to which the first electrical contact is mounted (Col 9 lns 43-58; portion of flexible pcb 47 at electrical contacts 33 – contact 33 shown in Fig 5), and an upper layer second tab portion to which the second electrical contact is mounted (Col 9 lns 43-58; portion of flexible pcb 47 at electrical contacts 37 – contact 37 shown in Fig 5); the upper layer surrounding portion forms an aperture into which each of the upper layer first and second tab portions extends (Fig 5 strain relief aperture 41, Modified Fig 5 below, first and second tab portions extend towards aperture 41); the ambulatory monitor comprises an upper layer adhesive layer configured to bond the upper layer surrounding portion to the biocompatible layer (Fig 7 electrode seals 45 bond upper layer 47 to biocompatible layer 44); and at least a portion of each of the upper layer first and second tab portions extends beyond the upper layer adhesive layer so that at least a portion of each of the upper layer first and second tab portions is not bonded to the biocompatible layer (Fig 5, 7; tab portions located where contacts 33, 37 of flexible pcb layer 47 extend at least partially beyond adhesive layers 45 such that at least a portion of each tab is not bonded to the biocompatible wearable layer 44). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Baker in view of Yang, Menon, and Bishay to incorporate the upper layer comprising the upper layer surrounding portions and first and second tab portions and the adhesive layers to bond to the data recording module to arrive at the device of claims 4-5 as claimed. Providing the first and second upper layer tab portions such that they are not bonded .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Yang, Menon, and Bishay, and in further view of Bay (U.S. PGPub No. 2015/0250422).
Regarding claim 6, in view of the combination of claim 5 above, Bishay further teaches wherein: the upper layer first tab portion comprises a first end portion, a second end portion, and a central portion disposed between the first end portion and the second end portion (Modified Fig 5, each tab portion has first end, second end, and central portion where contacts 33, 37 connect to adhesive points 51); the upper layer second tab portion comprises a first end portion, a second end portion, and a central portion disposed between the first end portion and the second end portion (Modified Fig 5, each tab portion has first end, second end, and central portion where contacts 33, 37 connect to adhesive points 51); the first electrical contact is mounted to the central portion of the upper layer first tab portion; and the second electrical contact is mounted to the central portion of the upper layer second tab portion (Modified Fig 5 and Fig 7, first and second contacts are mounted on center of tab portions to connect with adhesive transfer points 51; Col 9 lns 54-58). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Baker in view of Yang, Menon, Bishay, and Bay to incorporate the first and second tab portions as claimed in claim 6. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the first, second, and central portions of the tab portions and the first and second electrical contacts mounted to the respective central tab portions, since applicant has not . 	

    PNG
    media_image1.png
    319
    693
    media_image1.png
    Greyscale

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Yang and Menon as applied to claim 1, and in further view of Libbus (U.S. PGPub No. 2009/0292194).
Regarding claim 8, Baker teaches the device of claim 1 as stated above.
Baker fails to teach a water- resistant cover configured to cover the physiological data recording module to protect the physiological data recording module from moisture ingression.
In related prior art, Libbus teaches a similar physiological monitoring device wherein a similar data recording module (Fig 1J PCB 120) comprises a water- resistant cover configured to cover the physiological data recording module to protect the physiological data recording module from moisture ingression (Fig 1J and [0100], cover 160 is a water resistant material to protect PCB 120). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover .
Response to Arguments
Applicant’s arguments, see remarks, filed 07/12/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baker, Yang and Menon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794